Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 09/24/20.
Claims 1-20 have been canceled. New claims 21-26 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the continuing data on page one requires updating to reflect status of parent application. Appropriate correction is required. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not include which is new in the art to which the invention pertains and it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green (4,520,817) in view of Palmer (5,636,779).
	Regarding claims 21-26, Green discloses a replaceable staple cartridge, comprising: a cartridge body (232, 284; Fig. 20), comprising: a first longitudinal slot (258; Fig. 25); a deck (Fig. 25); first sides (276, 278; fig. 25) extending downwardly from said deck; staple cavities defined in said deck; and a staple cartridge tray (310) secured to said cartridge body, wherein said staple cartridge tray comprises: a bottom comprising a second longitudinal slot (258; Fig. 20) defined therein; and second/pan sides (310, 308) extending upwardly from said bottom, wherein each said second side comprises a proximal end including first and second projections with hooks (288) positioned within recesses (290) on the tray, wherein each said second side is adjacent to a said first side (Figs. 20, 25).
	Green’s cartridge tray comprises recesses 290 coupled to the cartridge body projections 288, and fails to disclose the opposite, wherein the tray second side comprises a proximal end including a projection positioned within a recess defined in the cartridge body deck.  
	Palmer discloses a surgical instrument comprising a cartridge body 64 with recess at its deck portion and a tray 68 comprising projections positioned within the recess for the purposes of coupling them together and covering surgical staples within the cartridge body. In view of Palmer, it would have been obvious to one having ordinary skills in the art to have provide the recess in the cartridge body deck and the projection in the tray since it merely requires reversal of the essential working parts, as taught by Palmer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731